Citation Nr: 1312353	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-47 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a nasal disorder, to include sinusitis and allergic rhinitis, and to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 1984 and from October 1986 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that this issue has previously been characterized as entitlement to service connection for sinusitis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  See id.  As sinusitis and allergic rhinitis share similar symptoms the Board has expanded the Veteran's claim and recharacterized the issue as stated above.  See id.

Moreover, the contention advanced by the Veteran present this claim as including the theory that his nasal disorder may be the result of Gulf War Syndrome.  Accordingly, the Board has further recharacterized this issue to reflect consideration of the claim under all theories of entitlement to service connection.

The issues of entitlement to service connection for diplopia, due to left sixth nerve palsy, and esotropia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's nasal disorder has been attributed to a known clinical diagnosis.

2. A nasal disorder, to include sinusitis and allergic rhinitis, was not shown in service or until many years thereafter, and there is no competent medical evidence that any current nasal disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a nasal disorder, to include sinusitis and allergic rhinitis, and to include as due to an undiagnosed illness, have not been met.               38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Board acknowledges that the Veteran indicated at his November 2010 VA examination that he had received treatment for sinus infections in the mid-2000s at "Prime Med" and that this medical record does not appear to be in the claims file.  The Veteran has been given the opportunity to provide private treatment records or authorize the VA to obtain these records.  He has not done so.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The RO also attempted to obtain any available Social Security Administration (SSA) records.  After several attempts, the SSA Records Center notified the RO in December 2010 that there were no medical records on file or was unable to locate them.  Subsequently, the Veteran also stated in his December 2010 substantive appeal that he was not in receipt of any Social Security benefits.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination for his claim in November 2010, the results of which have been included in the claims file for review.  The November 2010 VA examination involved review of the claims file and thorough examination of the Veteran, and the opinion was supported by sufficient rationale.  

The Veteran argues in his substantive appeal that the November 2010 VA examination was inadequate regarding the examiner's characterization of the Veteran's exposure to smoke from the oil fires as "transient."  However, the examiner noted having reviewed the evidence within the claims file, which included the Veteran's personnel records indicating the length of the Veteran's service in the Persian Gulf.  Therefore, the Board concludes the examiner's use of the word "transient" is informed by the review of the claims file.  As such, the Board finds the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.



II. Merits of the Claim

The Veteran contends that his current nasal disorder is a result of his military service in 1990 and 1991, to include exposure to atmospheric irritants and contaminants (namely oil well fires) as part of the conditions during the Persian Gulf War.

Governing Laws and Regulations

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In this context, given that nasal disorders are not specifically listed as chronic diseases in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's nasal disorder claim.  As such, the Veteran cannot establish service connection solely based on lay statements of continuity of symptomatology since service.

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more by December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  According to the Veteran's service personnel records, he served in Southwest Asia during Operation Desert Storm from December 1990 to May 1991.  The Board concedes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf veteran for purposes of this decision.

Unlike the elements for direct service connection given above, for the undiagnosed illness part of the Veteran's claim, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Legal Analysis

The Veteran does not claim nor do the service treatment records show any complaints, treatment, abnormalities, or diagnoses referable to any nasal disorders in service.  The Report of Medical History and the Report of Medical Examination both dated June 1992, approximately a year after the Veteran returned from his service in the Gulf War, reflect that the Veteran denied sinusitis and no nasal disorders were diagnosed.  In addition, the Veteran's Report of Medical History and Report of Medical Examination dated December 1996, prior to separation from service, determined the Veteran's sinuses were normal, and he denied any nasal disorders.  

The first evidence of allergic rhinitis within the claims file was in a 2008 VA treatment record when he was treated with steroid nasal spray.  

In June 2010, the Veteran was diagnosed with sinusitis by a private physician, Dr. W.C.V., upon a CT scan taken of the sinuses.  The CT scan showed "a little bit of a  retention cyst anteriorly in the right maxillary sinus."  The ethmoid system on the right looked normal but on the left side there was "moderate mucosal disease in the anterior mid ethmoid system....  He has a large mucous retention cyst there."  

The records indicate the Veteran continued treatment following his diagnosis.  In July 2010, the Veteran was diagnosed with chronically inflamed sinonasal mucosa fragments and bone fragments in the left nasal sinus tissue.  According to the operative report that same month, he was diagnosed with chronic sinusitis with fixed nasal obstruction and underwent a "left endoscopic ethmoidectomy with ment of natural sinus ostia, removal of antral contents, exposure nasal frontal duct, reduction of left concha bullosa, septoplasty and bilateral partial inferior turbinectomy."

The Veteran was afforded a VA examination in November 2010 where he reported developing symptoms of nasal stuffiness, left nasal congestion or obstruction, as well as clear drainage during service, but did not seek treatment for it.  He stated he used over-the-counter medication to treat his symptoms.  In the mid-2000s the Veteran sought treatment for sinus infections at "Prime Med" and subsequently sought care from an ear, nose, and throat specialist in 2010.  The examiner acknowledged the Veteran's operation in July 2010 at which time where a large spur in the septum was found and removed.  The Veteran reported improvement in his nasal obstruction.  The Veteran stated he was experiencing fewer headaches, his breathing was less obstructed in the left side, but he reported recurrent sinusitis.

A physical examination revealed no purulent or clear drainage.  There was slight erythma of the mucosa but no hypertrophy of the turbinates.  There was no evidence of obstruction or septal deviation.  There was no obvious scarring or deformity of the nose and no sinus tenderness.  The Veteran was diagnosed with perennial rhinitis (which was treated with Flonase and Zyrtec), and with nasal obstruction with improvement after surgery and removal of a very large bony spur, correction of deviated nasal septum, and improvement in his sinusitis. 

The examiner determined that the Veteran's disorders had "clear and specific etiology and diagnosis."  Based on the physical examination and a review of the evidence of record, the examiner concluded that the Veteran's "transient exposure to smoke particles" would not result in nasal deviation or bony spur in the nose causing nasal obstruction or perennial rhinitis.  In addition, there was no evidence of any diagnosis of nasal symptoms, obstruction, or sinusitis during service.  As such, the examiner opined the Veteran's nasal disorder were "less likely than not related to his active military service."

In light of the evidence, the Board finds that the Veteran's claim for entitlement to service connection for nasal disorder, to include sinusitis and allergic rhinitis, and to include as an undiagnosed illness, must be denied.

Initially, although the Veteran served in Southwest Asia, to any extent that some of the Veteran's statements may have suggested that his nasal disorder claim involves an undiagnosed illness or Persian Gulf syndrome theory, the Board notes that this claim features symptoms that have been attributed to a known clinical diagnosis.  The Veteran himself asserts that his symptoms are manifestations of diagnosed nasal disorder and, as discussed below, medical evidence attributes the symptoms to sinusitis and allergic rhinitis.  Therefore, the claimed nasal disorder does not fall within the purview of the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection for the disabilities.  See Combee, 34 F.3d at 1042.

In reviewing the evidence of record, there is no competent evidence that the Veteran's currently diagnosed nasal disorder is related to military service.  The Veteran's service treatment records are negative for any diagnosis of a nasal disorder, and his sinuses at service separation were normal.  

The first showing of a nasal disorder (when he was diagnosed with allergic rhinitis) was in 2008, which is more than 10 years following service discharge.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Even assuming arguendo that the Veteran sought treatment in the mid 2000s at "Prime Med," as indicated to the VA examiner, the lapse of time between separation and treatment is notable.  Ultimately, there is no competent medical evidence of record which relates the Veteran's currently diagnosed nasal disorder to his military service.

The Board acknowledges the Veteran's lay statements from his original claim that his symptoms started shortly after the end of his service in the Persian Gulf.  In his Notice of Disagreement, the Veteran also stated that he "did not complain of runny noses during combat and in the Army.  [He], just like many other soldiers, just lived with it."  The Veteran is capable of observing symptoms related to his nasal disorder, if any, and the Board ultimately finds statements from the Veteran in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, these statements are not competent evidence sufficient to establish the cause of the current disability, and the relationship to service, if any.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315  (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  Medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  Therefore, the Veteran's assertions are not competent evidence to establish the cause of his current nasal disorder.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the Gulf War syndrome and sinusitis as well as an Internet article regarding the Kuwait oil fires.  However, this evidence does not suggest that there is a relationship between exposure to oil fires and sinusitis or other nasal problems, and even if it did, it only provided general information that is not specific to the facts of the Veteran's case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's nasal disorder and his military service.

The Board is sympathetic to the Veteran's assertions that his nasal disorder is related to service.  However, there is no competent evidence of record that the Veteran's currently diagnosed nasal disorder, to include sinusitis and allergic rhinitis, is related to military service.  The Board finds that the preponderance of the evidence is against the claim and unfortunately, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for nasal disorder, to include sinusitis and allergic rhinitis, and to include as due to an undiagnosed illness, is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


